DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Application CN 201810252543.0 dated 03/26/2018; but applicant has not filed a certified copy of this Chinese application. Based on certified copy of this Chinese application (attached to this paper) which is available in parent application 16/247699, Figs. 13-14 of the instant invention are new and therefore effective filing date of these two embodiments will be the filing date of the instant application 05/13/2020).

Response to Amendment
This action is in response to amendments and arguments received on 12/03/2021.
Claims 1-47 were previously pending. Claims 1, 3, 19, 20, 21, 26, 27, 35, 40, 41, 42 and 47 are amended. Claim 34 is cancelled.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 12/03/2021.
A complete action on the merits of claims 1-33 and 35-47  follows below.

Claim Objections
Claims 26 and 47,  are objected to because of the following informalities:
Claims 26 and 47, “A crimping tool” should read --The crimping tool--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 27-32, 43-44 and 46-47 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kyung (CN106255560 (A)).
Regarding claim 1, Kyung teaches a crimping tool comprising: a first crimping member (left side piece of three connecting pieces A with its relative fixed extrusion B2) having a first free end (free end which is connected to fastening tool M); a second crimping member (right side piece of three connecting pieces A with its relative fixed extrusion B2) having a second free end (free end which is connected to fastening tool M), the first free end and the second free end forming an opening of the crimping tool; at least one intermediate crimping member (lower center piece of three connecting pieces A with its relative fixed extrusion B2), wherein the first crimping member, the at least one intermediate crimping member, and the second crimping member and are sequentially hinged together via connecting devices (par. 0034: by pivot points); a first sliding member (par. 0042: left side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide), the first sliding member being slidably disposed on the first free end of the first crimping member; a second sliding member (par. 0042: right side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide) slidably disposed on the second free end of the second crimping member.

    PNG
    media_image1.png
    934
    720
    media_image1.png
    Greyscale

Regarding claim 3, Kyung teaches the first crimping member has the same structure as the second crimping member, and the first sliding member has the same structure as the second sliding member (see the first and the second crimping members, the first and the second sliding members relative to mirror plane A).
Regarding claim 4, Kyung teaches (reproduced and annotated Fig. 4 below) the first crimping member and the second crimping member are provided with a guide rail (fixed extrusions B2 of the first and second crimping members have curved top portions, bottom surfaces of the first and second sliding members have complementary mating curved shapes that are in contact with top portions of the fixed extrusions B2 of the first and second crimping members), and the first sliding member and the second sliding member are provided with a groove that engages with the guide rail.

    PNG
    media_image2.png
    896
    713
    media_image2.png
    Greyscale

Regarding claim 5, Kyung teaches the at least one intermediate crimping member includes a total of from one to ten crimping members (lower center piece of three connecting pieces A with its relative fixed extrusion B2 creates one crimping member).

Regarding claim 27, Kyung teaches a crimping tool comprising: a first crimping member (left side piece of three connecting pieces A with its relative fixed extrusion B2);  a second crimping member (right side piece of three connecting pieces A with its relative fixed extrusion B2) adjacent to the first crimping member, adjacent corresponding ends of the first crimping member and the second crimping member being hinged together via a connecting device (connecting device comprises at least lower center piece of three connecting pieces A with its relative fixed extrusion B2 and pivot points); a first sliding member (par. 0042: left side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide), the first sliding member being slidably disposed on the first crimping member on a free end of the first crimping member; and a second sliding member (par. 0042: right side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide) slidably disposed on a free end of the second crimping member, wherein the first sliding member is adjacent to the second sliding member;wherein the first crimping member, the second crimping member, and the inner sides of the first sliding member and the second sliding member form an active surface that mates and engages the workpiece to be crimped (pipe body P is squeezed by two B1 (sliding members) and three B2 of the three connecting pieces A).

    PNG
    media_image3.png
    968
    745
    media_image3.png
    Greyscale

Regarding claim 28, Kyung teaches the first crimping member, the second crimping member, the first sliding member, and the second sliding member form a substantially circular active surface (see inner surfaces of the crimping members and the sliding members in Figs. above).
Regarding claim 29, Kyung teaches the first sliding member is configured to be slidable in a circumferential direction with respect to the first crimping member, and the second sliding member is configured to be slidable in the circumferential direction with respect to the second crimping member (X direction shown above).
Regarding claim 30, Kyung teaches the first sliding member is configured to be adaptive with respect to the first crimping member while sliding in the circumferential direction and rotating so that an entire inner side of the first sliding member substantially engages and contacts the workpiece (see Fig. 3 above).
Regarding claim 31, Kyung teaches the second sliding member is configured to be adaptive with respect to the second crimping member while sliding in the circumferential direction and rotating so that an entire inner side of the second sliding member substantially engages and contacts the workpiece (see Fig. 3 above).
Regarding claim 32, Kyung teaches the first crimping member has the same structure as the second crimping member, and the first the sliding member has the same structure as the second sliding member.
Regarding claim 43, Kyung teaches each of the first sliding member and the second sliding member also includes a biasing member (spring D2) configured to bias the sliding member toward an initial position.
Regarding claim 44, Kyung teaches each of the first crimping member and the second crimping member is provided with provisions for receiving and holding the biasing member (one end of spring is connected to 72 and 72 is pivotally connected to the crimping member).
Regarding claim 46, Kyung teaches each of the first crimping member and the second crimping member includes a drive joint for engaging a drive device (M).
Regarding claim 47, Kyung teaches the drive joint is in the form a projection at a free end of the crimping member.

Claims 6-10, 12 and 19-26 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pfeiffer (US Patent No. 8,782,863).
Regarding claim 6, Pfeiffer teaches a crimping tool (abstract: press tool, such as a press sling for pressing in particular tubular work-pieces) comprising: a first crimping member (30) having a first free end (lower end portion opposite pin 28); a second crimping member (30) having a second free end (lower end portion opposite pin 28), the first free end and the second free end forming an opening of the crimping tool; a first intermediate crimping member (first intermediate member comprises 26 and 34); a second intermediate crimping member; a third intermediate crimping member (third intermediate member comprises 26 and 34); wherein the first crimping member, the first intermediate crimping member, the third intermediate crimping member, the second intermediate crimping member, and the second crimping member and are sequentially hinged together via connecting devices (28, 24, 24, 28); a first sliding member (first sliding member comprises 38 and 72), the first sliding member being slidably (by spring 59) disposed on the first free end of the first crimping member (compare sliding position of 38 relative to 30 at A and B shown in annotated Fig. 7 below); a second sliding member (second sliding member comprises 38 and 72) slidably (by spring 59) disposed on the second free end of the second crimping member (compare sliding position of 38 relative to 30 at A, B, C and gaps G-G’’’ shown in annotated Figs. 3 and 7 below), wherein (i) the first sliding member is adjacent to the second sliding member, and (ii) the first crimping member, the first intermediate crimping member, the third intermediate crimping member, the second intermediate crimping member, the second crimping member, the first slide member and the second slide member form an active surface that contacts a workpiece (see pipe in Figs. 1, 3-7) to be pressed.

    PNG
    media_image4.png
    1431
    1199
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    857
    1800
    media_image5.png
    Greyscale

Regarding claim 7, Pfeiffer teaches the first crimping member, the second crimping member, the first intermediate crimping member, the second intermediate crimping member, the third intermediate crimping member, the first sliding member, and the second sliding member form a substantially circular active surface (see inner surfaces of the crimping members and the intermediate crimping members in Figs. 1, 3-7).
Regarding claim 8, Pfeiffer teaches the first sliding member is configured to be slidable in a circumferential direction with respect to the first crimping member, and the second sliding member is configured to be slidable in the circumferential direction with respect to the second crimping member (compare circumferential sliding of 38 relative to 30 at A, B, C and gaps G-G’’’ shown in annotated Figs. 3 and 7 above).
Regarding claim 9, Pfeiffer teaches the first sliding member is configured to be adaptive with respect to the first crimping member while sliding in the circumferential direction and rotating so that an entire inner side of the first sliding member substantially engages and contacts the workpiece (compare circumferential sliding of 38 relative to 30 at A, B, C and gaps G-G’’’ shown in annotated 
Regarding claim 10, Pfeiffer teaches the second sliding member is configured to be adaptive with respect to the second crimping member while sliding in the circumferential direction and rotating so that an entire inner side of the second sliding member substantially engages and contacts the workpiece (compare circumferential sliding of 38 relative to 30 at A, B, C and gaps G-G’’’ shown in annotated Figs. 3 and 7 above; also see Fig. 6 showing an entire inner side of the first sliding member substantially engages and contacts the workpiece in crimping position).
Regarding claim 12, Pfeiffer teaches the first crimping member has the same structure as the second crimping member, and the first the sliding member has the same structure as the second sliding member.
Regarding claim 19, Pfeiffer teaches the crimping tool further comprising at least one pin (pin 44) coupled to each of the respective first crimping member and the second crimping member, wherein one of the first crimping member and the first sliding member provided with a hole for receiving and holding the pin, and the other of the first crimping member and the first sliding member provided to allow the pin to move therein (each of the first and second crimping members have holes to receive respective pins 44), and wherein one of the second crimping member and the second sliding member provided with a hole for receiving and holding the pin, the other of the second crimping member and the second sliding member provided with an elongated hole to allow the pin to move therein (each of the first and second crimping members have holes to receive respective pins 44 and each part 72 of the sliding member has an elongated hole 78).
Regarding claim 20, Pfeiffer teaches the crimping tool includes only one pin for each of the first sliding member and the second sliding member, such that the first sliding member and the second sliding member are adaptively rotatable about the corresponding pin when the workpiece is crimped .
Regarding claim 21, Pfeiffer teaches the at least one pin is configured to define an initial position of the first sliding member and the second sliding member when the workpiece is not crimped (compare positions of the sliding members in Figs. 3-7 which are defined by movement of the sliding member (38, 72) relative to the pin 44).
Regarding claim 22, Pfeiffer teaches each of the first sliding member and the second sliding member also includes a biasing member (59) configured to bias the sliding member toward an initial position (par. 0048: the press jaws 38 have to be displaced in the direction of arrow 71 against the spring force 59).
Regarding claim 23, Pfeiffer teaches each of the first crimping member and the second crimping member is provided with provisions for receiving and holding the biasing member (one end of spring is connected to 72 and 72 is pivotally connected to the crimping member).
Regarding claim 24, Pfeiffer teaches the crimping tool is configured such that prior to workpiece crimping, the first sliding member and the second sliding member define a predetermined gap (G) (see distance between the sliding members in Fig. 1), and at the end of the workpiece crimping the inner surfaces of the first crimping member, the second crimping member, the first intermediate crimping member, the second intermediate crimping member, and the third intermediate crimping member form a continuous active surface (see Fig. 6).
Regarding claim 25, Pfeiffer teaches each of the first crimping member and the second crimping member includes a drive joint (72) for engaging a drive device (hand).
Regarding claim 26, Pfeiffer teaches the drive joint is in the form a projection at a free end of the crimping member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 27-31, 33 and 35-47 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer.
Regarding claim 27, Pfeiffer teaches a crimping tool (abstract: press tool, such as a press sling for pressing in particular tubular work-pieces) comprising: a first crimping member (left side two pieces 26, 30); a second crimping member (right side two pieces 26, 30) adjacent to the first crimping member, adjacent corresponding ends of the first crimping member and the second crimping member being hinged together via a connecting device (connecting device comprises at least 16 and two pins 24); a first sliding member (first sliding member comprises 38 and 72), the first sliding member being slidably (by spring 59) disposed on the first free end of the first crimping member (compare sliding position of 38 relative to 30 at A and B shown in annotated Fig. 7 below); and a second sliding member (second sliding member comprises 38 and 72) slidably (by spring 59) disposed on the second free end of the second crimping member (compare sliding position of 38 relative to 30 at A, B, C and gaps G-G’’’ shown in annotated Figs. 3 and 7 below), wherein (i) the first sliding member is adjacent to the second sliding member, and (ii) the first crimping member, the second crimping member, the first slide member and the second slide member form an active surface that contacts a workpiece (see pipe in Figs. 1, 3-7) to be crimped. Pfeiffer teaches the first crimping member and the second crimping member are provided with a groove, and the first sliding member and the second sliding member are provided with a guiderail that engages with the groove. It would In re Einstein, 8 USPQ.
Regarding claim 28, Pfeiffer teaches the first crimping member, the second crimping member, the first sliding member, and the second sliding member form a substantially circular active surface (see inner surfaces of the crimping members and the sliding members in Figs. 1, 3-7).
Regarding claim 29, Pfeiffer teaches the first sliding member is configured to be slidable in a circumferential direction with respect to the first crimping member, and the second sliding member is configured to be slidable in the circumferential direction with respect to the second crimping member (compare circumferential sliding of 38 relative to 30 at A, B, C and gaps G-G’’’ shown in annotated Figs. 3 and 7 above).
Regarding claim 30, Pfeiffer teaches the first sliding member is configured to be adaptive with respect to the first crimping member while sliding in the circumferential direction and rotating so that an entire inner side of the first sliding member substantially engages and contacts the workpiece (compare circumferential sliding of 38 relative to 30 at A, B, C and gaps G-G’’’ shown in annotated Figs. 3 and 7 above; also see Fig. 6 showing an entire inner side of the first sliding member substantially engages and contacts the workpiece in crimping position).
Regarding claim 31, Pfeiffer teaches the second sliding member is configured to be adaptive with respect to the second crimping member while sliding in the circumferential direction and rotating so that an entire inner side of the second sliding member substantially engages and contacts the workpiece 
Regarding claim 32, Pfeiffer teaches the first crimping member has the same structure as the second crimping member, and the first the sliding member has the same structure as the second sliding member.
Regarding claim 40, Pfeiffer teaches the crimping tool further comprising at least one pin (pin 44) coupled to each of the respective first crimping member and the second crimping member, wherein one of the first crimping member and the first sliding member provided with a hole for receiving and holding the pin, and the other of the first crimping member and the first sliding member provided to allow the pin to move therein (each of the first and second crimping members have holes to receive respective pins 44), and wherein one of the second crimping member and the second sliding member provided with a hole for receiving and holding the pin, the other of the second crimping member and the second sliding member provided with an elongated hole to allow the pin to move therein (each of the first and second crimping members have holes to receive respective pins 44 and each part 72 of the sliding member has an elongated hole 78).
Regarding claim 41, Pfeiffer teaches the crimping tool includes only one pin for each of the first sliding member and the second sliding member, such that the first sliding member and the second sliding member are adaptively rotatable about the corresponding pin when the workpiece is crimped (each of the first and second sliding members receive a respective pin 44; as shown in Figs. of Pfeiffer the sliding members are adaptively rotatable about the corresponding pin).
Regarding claim 42, Pfeiffer teaches the at least one pin is configured to define an initial position of the first sliding member and the second sliding member when the workpiece is not crimped (compare positions of the sliding members in Figs. 3-7 which are defined by movement of the sliding member (38, 72) relative to the pin 44).
Regarding claim 43, Pfeiffer teaches each of the first sliding member and the second sliding member also includes a biasing member (59) configured to bias the sliding member toward an initial position .
Regarding claim 44, Pfeiffer teaches each of the first crimping member and the second crimping member is provided with provisions for receiving and holding the biasing member (one end of spring is connected to 72 and 72 is pivotally connected to the crimping member).
Regarding claim 45, Pfeiffer teaches the crimping tool is configured such that prior to workpiece crimping, the first sliding member and the second sliding member define a predetermined gap (G) (see distance between the sliding members in Fig. 1), and at the end of the workpiece crimping the inner surfaces of the first crimping member, the second crimping member form a continuous active surface (see Fig. 6).
Regarding claim 46, Pfeiffer teaches each of the first crimping member and the second crimping member includes a drive joint (72) for engaging a drive device (hand).
Regarding claim 47, Pfeiffer teaches the drive joint is in the form a projection at a free end of the crimping member.

Regarding claims 13-18 and 35-39, Pfeiffer teaches the first crimping member and the second crimping member are provided with a groove, and the first sliding member and the second sliding member are provided with a guiderail that engages with the groove. It would have been obvious to one having ordinary skill in the art at the time the invention was made to equip the first and second crimping members with a guiderail and the first and second sliding members with a groove, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein.
Claims 11 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer in view of Hamm et al. (US Publication No. 2003/0046973) hereinafter Hamm.
Regarding claims 11 and 32, Pfeiffer teaches each of the connecting devices (28, 24, 24, 28) comprises a hinge pin (par. 0032: pins 28; par. 0031: pins 24), each of the first crimping member, the first intermediate crimping member, the second intermediate crimping member, the third intermediate crimping member, and the second crimping member define a through hole for inserting the hinge pin; but does not teach elastic members on the hinges to apply biasing force on the crimping members and intermediate crimping members.
 Hamm teaches a crimping assembly for crimping a fitting to connect sections of pipe (par. 0002). Fig. 7 shows jaws (210a, 210b) hinged together via hinge pin (pivot pin 240) and elastic member (torsion spring 230) which facilitates handling of the assembly.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to add torsional springs to hinges of Pfeiffer to facilitated handling of the press tool).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of Goop et al. (CH 693 984 A5) hereinafter Goop.
Regarding claim 2, Kyung does not explicitly teach elastic members around the hinge pins.
Goop teaches a pressing tool; comprising a first and a second crimping member (pressing members 1, 2) hinged together via connecting devices (torsional springs 4 and pins 3) to bias the crimping members toward their initial position (closing position) and causing “the pressing tool to automatically come into contact with the sleeve to be pressed, the pressure being sufficient to clamp it securely” (page 2 of machine translated document).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Goop in crimping tool of Kyung and use torsional springs around the pins C2 of Kyung. Doing so would create sufficient pressure to clamp the crimping members around the pipe to be crimped.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 27 on the grounds that compression unit B1 being rotatable around pin C2 and affixed to connector A and not sliding relative to its connector A are fully considered, but are not found persuasive. Because comparing figures 1 and 4 shows sliding member B1 is slidable relative to crimping member A (see positions of B1 and A relative to vertical line X in annotated figures 1 and 4 below). Also B1 is rotatably slidable relative to pin C2.

    PNG
    media_image6.png
    948
    1300
    media_image6.png
    Greyscale

Applicant’s arguments with respect to claim 6 on the grounds that “press jaw carriers 30 disclosed by Pfeiffer do not contact a workpiece under any interpretation” are fully considered, but are not found persuasive. Because claim 6 recites: “the first crimping member, the first intermediate crimping member, the third intermediate crimping member, the second intermediate crimping member, the second crimping member, the first slide member and the second slide member form an active surface that contacts a workpiece to be pressed”; therefore it is the combination of all these elements that “form an active surface” and claim does not recite the first and second crimping members directly contacting the workpiece.
Applicant’s arguments with respect to claim 6 on the grounds that “comparison of the number of components contacting a workpiece reveals that claim 6 calls for a total of seven (7) components, while Pfeiffer describes the use of only five (5) components” are fully considered, but are not found persuasive. Because claim 6 is not claiming each of the 7 recited parts directly contacting the workpiece. An active surface formed by combination of these elements contacts the workpiece. In fact the first and second crimping members 30 form the active surface by rotating around pivot point 28 and move the sliding member to directly contact the workpiece. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US Publication No. 2013/0174395 A1) teaches (reproduced and annotated Figs. 3-7 below) a crimping tool (abstract: pipe press-connecting apparatus) comprising: a first crimping member (left side 200) having a first free end; a second crimping member (right side 200) having a second free end, the first free end and the second free end forming an opening of the crimping tool; at least one intermediate crimping member (intermediate crimping member comprises at least 100, 300, 500, 520, 300, 500, 520), wherein the first crimping member, the at least one intermediate crimping member, and the second crimping member are sequentially hinged together via connecting devices (connecting devices comprise at least left pins 700, spring pins 420, 440 and first, second and third resilient members 270, 150, 600); a first sliding member (left side 400 and 500 shown in Fig. 4); the first sliding member being slidably disposed on the first free end of the first crimping member (best shown in Fig. 5); a second sliding member (right side 400 and 500 shown in Fig. 4) slidably disposed on the second free end of the second crimping member (best shown in Fig. 5); the first sliding member is adjacent to the second sliding member, and (ii) the first crimping member, the at least one intermediate crimping member, the second crimping member, the first sliding member and the second sliding member form an active surface that contacts a workpiece to be pressed (see Fig. 7); a pin (420, 440) disposed in the elongated hole defined by the first sliding member to allow the first sliding member to slide in a circumferential direction (compare positions of the elongated holes 430, 450 relative to the pins 420, 440 in Figs. 6 and 7).

    PNG
    media_image7.png
    893
    1012
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    973
    1052
    media_image8.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723